Citation Nr: 0832189	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1972 to 
April 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, granting service connection and assigning a 
noncompensable initial evaluation for PTSD.  That decision 
effectuated a May 2005 Board decision granting service 
connection for PTSD.  The claim first originated with an 
initial claim for service connection for a mental disorder 
received at the RO on September 7, 2001.  The RO in a 
November 2002 rating action considered that claim as one for 
service connection for PTSD, and then denied that claim, 
which denial the veteran then appealed to the Board.  

As the appeal with respect to the veteran's claim emanates 
from the veteran's disagreement with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the claim as a claim for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


FINDINGS OF FACT

1.  For the entire initial rating period beginning September 
7, 2001, the veteran's PTSD has been manifested by social 
impairment with reduced reliability and productivity due to 
impairments in motivation and mood, and impairments in 
interpersonal relations affecting social and occupational 
functioning.

2.  For the entire initial rating period beginning September 
7, 2001, the veteran's PTSD has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Such deficiencies in most areas, being 
not present due to the veteran's service-connected PTSD, are 
not present as related to PTSD due to such symptoms as 
suicidal ideation, obsessional rituals, illogical or obscure 
or irrelevant speech, near-continuous panic, depression 
interfering with ability to function independently, impaired 
impulse control with unprovoked irritability or violence, 
spatial disorientation, neglect of personal appearance or 
hygiene, difficulty adapting to work or work-like situations, 
or inability to establish or maintain effective 
relationships.  


CONCLUSION OF LAW

For the entire initial rating period beginning September 7, 
2001, the criteria for an evaluation of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(herein, the RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if complete notice is not provided until after the 
initial adjudication, such a timing error can be cured by 
subsequent complete VCAA notice, followed by readjudication 
of the claim, as in a statement of the case (SOC) or a 
supplemental SOC (SSOC).  Mayfield; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher rating and/or an earlier effective date. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.). The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A. Id.

Here, the veteran's claim for an initial compensable rating 
for service-connected PTSD falls squarely within the pattern 
above. Thus, no additional VCAA notice was required with 
respect to the issue on appeal. Furthermore, the Board finds 
that while the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have not been strictly met, 
those requirements are obviated by the actual knowledge 
demonstrated by the veteran's authorized representative in 
detailed arguments submitted in a June 2007 statement and an 
August 2008 "Written Brief Presentation." Dingess/Hartman 
v. Nicholson, supra.

Here, the veteran was provided a VCAA notice letter in 
February 2002 regarding his claim for service connection for 
a mental disorder (interpreted and developed by the RO and 
the Board as a claim for service connection for PTSD).  He 
was also afforded a May 2002 development letter affording him 
assistance in developing his claim specifically with regard 
to his allegations of personal assault causative of his 
claimed disorder. The Board thereafter in May 2005 remanded 
the veteran's claim for service connection for PTSD, and the 
Appeals Management Center (AMC) then issued a further VCAA 
letter in May 2005.  The Board ultimately granted service 
connection for PTSD by a May 2006 decision, which the RO 
effectuated by an August 2006 decision granting service 
connection and assigning the noncompensable initial 
evaluation.  In that rating decision, the veteran was 
informed of the evidence the RO considered and its reasons 
for assigning a noncompensable rating.  Following the 
veteran's notice of disagreement with the August 2006 rating 
decision, the RO issued the veteran development letters 
requesting authorization to obtain Boise Vet Center records.  
Records from that source were obtained in furtherance of the 
appeal.  Following evidentiary development, an SOC was issued 
in February 2007, which notified the veteran of the relevant 
rating criteria associated with his claim as well as the 
reasons behind the RO's decision.  

The veteran was informed of the need to submit evidence in 
support of his claim. Based on notice provided and actual 
knowledge demonstrated by the veteran's authorized 
representative, the Board finds that further development to 
satisfy the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A are not required prior to Board 
adjudication herein.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA or 38 U.S.C.A. §§ 7105(d) and 5103A.  

Under these circumstances, the Board finds that VA has in 
this case complied with all duties to notify and assist 
required under 38 U.S.C.A. §§ 7105(d) and 5103A, and 38 
C.F.R. § 3.159.

VA examinations and treatment records, as well as Boise Vet 
Center records and records underlying a Social Security 
Administration (SSA) disability determination, have been 
obtained and associated with the claims file.  There is no 
indication that pertinent VA records have not been obtained.  
All records received were associated with the claims folder, 
and the veteran was duly informed of records obtained in 
furtherance of his claim, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims here adjudicated.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was afforded VA examinations in furtherance of 
his claim for a higher initial evaluation for PTSD, in July 
2006 and December 2006.  The record also contains multiple 
evaluations of the veteran's PTSD including for treatment 
purposes, and by treating clinical professionals to address 
the disorder in support of the veteran's claim.  Upon 
reviewing the claims folder, the Board finds that the VA 
examinations, taken together with clinical treatment and 
evaluation records, are adequate for purposes of the present 
determination as to a claim for a higher initial rating for 
PTSD.  

The veteran and his authorized representative have addressed 
the appealed claims by written submissions.  The veteran 
declined, including by his VA Form 9 submitted in February 
2007,  the opportunity of a hearing, and neither he nor his 
authorized representative have voiced a desire to further 
address the claim here adjudicated.
 
The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim, 
including pursuant to the VCAA, 38 U.S.C.A. §§ 5103A, 7105(d) 
and 38 C.F.R. § 3.159.  Remanding this case for further VCAA 
or other development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The veteran is herein afforded at least a 
partial grant of the benefit presumed to be sought.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Remand would ultimately 
require delay in the benefits that may be afforded him by the 
grant herein, to avoid piecemeal adjudication, and such 
benefits are needed by the veteran without delay, as is amply 
documented in the medical records.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (prohibiting the adjudication of 
claims that are inextricably intertwined based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
adjudication).  Therefore no useful purpose would be served 
in remanding the matters here adjudicated for yet more 
development.  The United States Court of Appeals for Veteran 
Claims (Court) has held that such remands are to be avoided.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


II.  Claim for a Compensable Initial Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2007).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in hearing testimony and 
statements submitted as well as those made to VA examiners 
and treating physicians.  The Board looks to the veteran's 
statements as supported by more objective indicia of 
disability.  

The veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, which provides percentage ratings as 
follows:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70%

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50%

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30%

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.          
10%

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.          
0%

38 C.F.R. § 4.130 (2007).  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2007).  
Effective March 7, 1997, the VA adopted changes to 38 C.F.R. 
§ 3.304(f) that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for stressor 
requirements for a diagnosis of PTSD.  See 64 Fed.Reg. 117 
(June 1999 amendments).  

Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD. The 
Court acknowledged the change from an objective "would 
evoke...in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror). Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone." Cohen v. Brown, 
10 Vet. App. 128, 140-41 (1997).

The veteran has undergone a VA psychological evaluation for 
rating purposes in July 2006, and that examiner concluded 
that the veteran suffered from an anxiety disorder and not 
PTSD because "[a]lthough the reported verbal and physical 
abuse by seamen would certainly be considered very 
distressing, the incidents as described do not reflect an 
imminent threat of death or serious injury despite the 
veteran's perception as such."  However, as was determined 
by the Court, the test for adequacy of stressors to support a 
diagnosis of PTSD is a subjective one, and hence it is 
sufficient that a mental health practitioners concludes that 
the veteran himself believed that the stressors experienced 
in service constituted an imminent threat of death or serious 
injury, as the July 2006 examiner did conclude.  

The RO has erroneously concluded, based on this July 2006 VA 
examiner's misunderstanding of both the DSM-IV and the VA 
rules governing claims for PTSD, and based on a VA 
psychiatric panel's erroneous affirmance in a December 2006 
examination report of that July 2006 VA examiner's conclusion 
that a diagnosis of PTSD as related to service could not be 
sustained, that a compensable rating for PTSD could not be 
assigned based on this absence of PTSD, notwithstanding the 
Board's grant of service connection for PTSD by a May 2006 
decision.  The Board here corrects those errors in judgment.  
To this end, the Board will ultimately rely upon the 
evaluations of the psychiatric panel in December 2006 as well 
as the psychologist's evaluation in July 2006, due to the 
thoroughness of their evaluation of the extent of the 
veteran's psychiatric impairment.  However, because 
subjective stressor requirements are here met and PTSD is 
service connected, symptoms and impairment attributed by 
these examiners to anxiety and depression more generally, 
will here be considered as part and parcel of the PTSD 
disability for which the veteran is service connected.  
Notwithstanding some conclusions that some of the veteran's 
symptoms derive from adverse experiences in childhood, the 
totality of the veteran's mental disorder must ultimately be 
attributed to service, because, as the Board determined in 
its May 2006 decision, the presumption of soundness upon 
entry into service cannot be overcome in this case.  38 
U.S.C.A. § 1111 (West 2002).  Further, as the July 2006 VA 
examiner concluded: 

Regardless of diagnosis, the following symptoms 
appear to be related exclusively to the veteran's 
Navy experiences: recurrent intrusive memories and 
nightmares of traumatic Navy experiences, fear when 
recalling Navy trauma, and avoidance of things that 
remind him of Navy trauma.  The following symptoms 
are most likely related to some combination of 
childhood, military, and post-military experiences: 
diminished participation in significant activities, 
feelings of distrust toward strangers, restricted 
range of affect, narrowed goals regarding the 
future, sleep disturbance, hypervigilance, and 
exaggerated startle response.  There is no way to 
accurately delineate the contribution of childhood, 
military, and post-military events concerning these 
symptoms.  All other symptoms appear to be 
unrelated to military experiences.   

(emphasis added).  The July 2006 examiner assigned a current 
GAF of 55.  

This July 2006 examiner also assessed a possible Axis II 
disorder/ personality disorder, and other personality 
disorders, or traits of personality disorders, are assessed 
or suggested by other examiners elsewhere in the record.  A 
learning disability is also emphasized in the clinical 
records, with the veteran most significantly having suffered 
from functional illiteracy (with inability to read beyond 
recognition of a few elementary sight words) his entire adult 
life.  Neither these personality disorders nor his learning 
disability with illiteracy are shown to be related to his 
PTSD.  The record also reflects that the veteran has lower or 
borderline intellectual functioning, which is also found 
unrelated to his service-connected psychiatric disorder.  

Evaluating the veteran's psychiatric disorder to the 
exclusion of both personality disorder and learning 
disability with illiteracy, the Board notes that the above-
noted  recent VA evaluations for rating purposes as well as 
prior evaluations and treatment records, present relatively 
consistent findings of impairments in motivation and mood, 
and impairments in interpersonal relations affecting social 
and occupational functioning, so as to result in occupational 
and social impairment with reduced reliability and 
productivity, warranting a 50 percent evaluation for the 
veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board finds that this rating is warranted for the entire 
rating period, beginning from the September 7, 2001 date of 
service connection, which is the beginning of the rating 
period.  These findings are consistent with assigned GAF 
ratings throughout the record generally in the 40s or 50s.  

The Board finds that the next higher mental disorder 
disability rating of 70 percent is not warranted for any part 
of the rating period, based on the preponderance of the 
evidence against the presence due to his identified symptoms 
of PTSD and interrelated anxiety and depression, of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Notably, such deficiencies in most areas, 
being not present due to his PTSD and anxiety disorder or 
depression, are not thereby present due to such symptoms as 
suicidal ideation, obsessional rituals, illogical or obscure 
or irrelevant speech, near-continuous panic, depression 
interfering with ability to function independently, impaired 
impulse control with unprovoked irritability or violence, 
spatial disorientation, neglect of personal appearance or 
hygiene, difficulty adapting to work or work-like situations, 
or inability to establish or maintain effective 
relationships.  Rather, both evaluations over the rating 
period and treatment records generally reflect that the 
veteran has capacity to function on at least a fair to 
moderate level in most areas including work, family 
relations, judgment, and thinking, when not prevented by 
either intellectual impairment, learning disability and 
illiteracy, or personality issues.  As the veteran has 
himself reported in treatment records, he is generally a good 
worker when not precluded from working or being fired, with 
firings most frequently due to one of these conditions 
unrelated to his psychiatric impairment, most particularly 
intellectual impairment and illiteracy.  Treatment records as 
well as service clinical records generally reflect that the 
veteran's intellectual capacities preclude work in complex 
tasks and frequently require that the veteran to have some 
degree of supervision.  Findings and assessments of treating 
and evaluating mental health professionals generally support 
the presence of these impairments as unrelated to PTSD.  The 
Board accordingly finds that the preponderance of the 
evidence is against assignment of the next-higher, 70 percent 
evaluation for PTSD, for the entire rating period beginning 
September 7, 2001.  

The Board has reviewed the entire record and finds that the 
50 percent rating assigned by virtue of this decision for the 
veteran's PTSD reflects the most disabling this disorder has 
been since the September 7, 2001, date of receipt of claim 
for service connection for PTSD, which is the beginning of 
the appeal period.  Thus, the Board concludes that staged 
ratings for this disorder are not warranted.  Fenderson v. 
West, 12 Vet. App 119 (1999).

In making these determinations, the Board has duly considered 
the statements by the veteran in the course of claim, and has 
duly considered all treatment and evaluation records as 
contained within the claims file.  The veteran's statements 
are considered as reflecting symptoms of disability 
discernable within the scope of lay knowledge.  Espiritu; cf. 
Jandreau.  The medical records as a whole has been considered 
notwithstanding the Board's choice here not to expound or 
excessively document details of these records within this 
decision.  These are inclusive of Boise Vet Center records 
and assessments by treating clinical professionals, and 
assessments for Social Security Administration disability 
benefits purposes.  It is sufficient that these records are 
found to be consistent with the evidentiary findings 
hereinabove which are determinative in this case.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


ORDER

For the rating interval beginning September 7, 2001, a 50 
percent evaluation is granted for the veteran's service-
connected PTSD, subject to the law and regulations governing 
the payment of monetary awards.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


